Citation Nr: 0805868	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-40 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1953 to October 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Procedural history

Service connection for bilateral hearing loss was denied by 
the RO in a September 1998 rating decision, which the veteran 
did not appeal. 

In February 2004, the veteran filed to reopen the previously-
denied claim of entitlement to service connection for 
bilateral hearing loss.  The claim was denied in the above-
referenced July 2004 rating decision.  The veteran requested 
review by a decision review officer (DRO), who conducted a 
review of the claim and confirmed the RO's findings in an 
October 2004 statement of the case (SOC). 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Waco RO in January 2008.  The 
transcript of the hearing is associated with the veteran's 
claims folder.  


FINDINGS OF FACT

1.  In an unappealed September 1998 decision, the RO denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss. 

2.  The evidence associated with the claims folder subsequent 
to the September 1998 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The September 1998 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the September 1998 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss.  Implicit in his claim is the contention that new and 
material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (the VCAA)  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].


After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his claim in a 
letter from the RO dated April 2, 2004, which specifically 
detailed the evidentiary requirements for service connection, 
including evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

With respect to notice to the veteran regarding new and 
material evidence, the April 2004 VCAA letter stated that 
"you were previously denied service-connected for bilateral 
hearing loss and were notified of that decision on September 
3, 1998."  The letter notified the veteran that evidence 
sufficient to reopen the veteran's previously denied claims 
must be "new and material," closely mirroring the 
regulatory language of 38 C.F.R. § 3.156(a).  Moreover, the 
July 2004 rating decision informed the veteran as to the 
reason his claim was previously denied: "the evidence 
continues to show this condition was not incurred in or 
aggravated by military service."  As such, the veteran was 
adequately advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2004 VCAA letter.  Specifically, the veteran was 
advised in the April 2004 letter that VA is responsible for 
obtaining relevant records from any Federal agency, including 
"records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  The letter indicated 
that outpatient record from the VA Medical Center (VAMC) in 
Dallas had been associated with the claims folder.  

With respect to private treatment records, the April 2004 
letter indicated VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, including 
"medical records from State and local governments, private 
doctors and hospitals, or current or former employers."  
Included with the letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran to complete this release so 
that VA could obtain these records on his behalf.  The letter 
further emphasized: "You must give us enough information 
about your records so that we so can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis as in original].  The veteran was also 
advised in the April 2004 letter that a VA examination or 
nexus opinion would be obtained if necessary to make a 
decision on his claim.

Finally, the Board notes that the April 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that 
the veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

Finally, there has been a significant recent decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  The 
veteran in this case seeks to reopen a previously denied 
claim of entitlement to service connection.  Because service 
connection claims are comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of those claims.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claim of entitlement to service connection was 
initially denied based on element (3), connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

With respect to elements (4) and (5), the veteran was 
provided notice as to degree of disability and effective date 
in a letter from the RO dated March 20, 2006.  The letter 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  With respect to 
effective date, the letter instructed the veteran that two 
factors were relevant in determining effective dates: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

In any event, elements (4) and (5) are rendered moot via the 
RO's denial of the reopening of the veteran's claim.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned for the claim. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran testified 
before the undersigned at the Waco RO in January 2008.

Accordingly, the Board will proceed to a decision.




	(CONTINUED ON NEXT PAGE)


Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in February 2004, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's prior claim of entitlement to service 
connection was denied in September 1998 in essence because 
the record at that time did not include evidence of an in-
service disease or injury or a relationship between the 
veteran's diagnosed bilateral hearing loss and his military 
service [i.e., Hickson elements (2) and (3)].  

The September 1998 RO decision was not appealed and therefore 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).  As explained above, the veteran's 
claim for service connection for bilateral hearing loss may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 
see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally submitted (i.e. 
after September 1998) evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether there is evidence of an in-service ear injury 
or disease and whether these is a medical nexus between the 
veteran's hearing loss and his military service.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has not been submitted.

The evidence added to the veteran's claims folder since that 
time consists of updated VA outpatient treatment records, the 
report of a June 2004 VA audiology examination, the veteran's 
written statements and January 2008 hearing transcript.  

The recent VA medical records document ongoing medical 
treatment.  These records do not indicate whether the 
veteran's current hearing problems are a result of an in-
service disease or injury.  As such, these medical records 
are not new and material.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

The report of the June 2004 VA audiology examination suggests 
that that there is no connection between the veteran's 
military service and his current bilateral hearing loss.  
Accordingly, the report is against the claim and thus does 
not constitute new and material evidence.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].

With respect to the veteran's own statements and testimony to 
the effect that his current bilateral hearing loss is related 
to his military service, such evidence is cumulative and 
redundant of statements made prior to the September 1998 
decision and accordingly is not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the additionally added evidence does not serve to 
establish, or even suggest, that the veteran's hearing loss 
is medically related to his military service.  
The evidence submitted subsequent to the September 1998 
denial of the veteran's claims is therefore cumulative and 
redundant of the evidence of record at that time, and it 
therefore does not raise a reasonable possibility of 
substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for bilateral hearing loss is not reopened.  
The benefit sought on appeal remains denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


